Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “The present invention is directed to,” etc. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase "wherein in the closed position of the cam actuators are adapted to hold" (line 6) is confusing due to the term of.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase "each of the three attachment elements include" (line 4) should be replaced with -- each of the three attachment elements includes --.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the recitation "wherein the channel" (line 1) should be replaced with -- wherein each of the channels --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 - 4, 7, 8, 10 - 12 and 16 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stramare et al., US 2008/0250618.
Regarding Claim 1, Stramare et al. disclose an anchoring apparatus [for holding in place up to three cords], the anchoring apparatus comprising: a T-shaped member 51 having a first, second and third cam actuators 60 disposed in three peripheral ends of the T-shaped member (51), wherein the cam actuators (60) are biased towards a closed position (via spring means 64), wherein the cam actuators (60) are rotatably held against surfaces of the T-shaped member (51), [wherein in the closed position of the cam actuators (60) are adapted to hold a cord 26, 28 between the cam (60) and the body of the T-shaped member (51), wherein the anchoring apparatus is adapted to receive and hold in place up to three cords].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the anchoring apparatus, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the device for laces disclosed by Stramare et al. (US 2008/0250618), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Stramare et al. disclose the anchoring apparatus of claim 1, wherein the cam actuators are biased towards the closed position with a spring apparatus 64.
Regarding Claim 3, Stramare et al. disclose the anchoring apparatus of claim 1, [wherein the cord is one of a paracord, rope, and nylon line].
Regarding Claim 4, Stramare et al. disclose the anchoring apparatus of claim 1, wherein at least two of the cam actuators (60) are connected to a release mechanism (by moving the cords 26 slightly backwards, i.e. a direction opposite to the pulling or fastening direction W) [for releasing the cam from holding the cord].
Regarding Claim 7, Stramare et al. disclose an anchoring apparatus comprising: a member 51 having three attachment elements 52a, 52b, 52c, [wherein each of the three attachment elements are configured to receive and retain a cord], wherein the three attachment elements are disposed in a T-formation in the member (51), wherein each of the three attachment elements (52a, 52b, 52c) include a channel 54a, 54b, 58a,b [adapted to direct the cord], wherein each of the three attachment elements include a cam actuator 60 adapted to be rotatably and releasably biased against a wall 70a, 70b, 72a,b in proximity to each of the cam actuators (60), wherein the wall is associated with the channel (54a, 54b, 58a,b).
Regarding Claim 8, Stramare et al. disclose the anchoring apparatus of claim 7, further comprising at least one ring (see the ring elements below guide nicks 55a, 55b in figure 2) attached to an end portion of the member (51), [wherein the ring is adapted to guide the cord and anchor an anchoring line].
Regarding Claim 10, Stramare et al. disclose the anchoring apparatus of claim 7, further comprising an opening (see figure 1b) disposed in each of the channels (54a, 54b, 58a,b) [and adapted to direct the cord through the opening].
Regarding Claim 11, Stramare et al. disclose the anchoring apparatus of claim 7, wherein each of the channels (54a, 54b, 58a,b) includes at least one cord retaining tab 74 [adapted to loosely direct the cord within the channel].
Regarding Claim 12, Stramare et al. disclose the anchoring apparatus of claim 7, further comprising a cam release attachment 74 on two of the three cam actuators (60), wherein actuating the cam release attachment (74) will rotatably urge (when the cords 26 are moved slightly backwards) the two cam actuators (60) away from the wall (70a, 70b).
Regarding Claim 16, Stramare et al. disclose the anchoring apparatus of claim 7, wherein the cam is biased towards the wall by a spring mechanism 64.
Regarding Claim 17, Stramare et al. disclose an anchoring apparatus comprising: a member 51 having a plurality of attachment elements 52a,b,c [configured to retain a plurality of cords]; at least one channel 54a, 54b, 58a disposed in the member [and adapted to hold one of the cords loosely in place]; a first and second cam actuators 60 oppositely disposed within the peripheral ends of the member (51); a third cam actuator 60 disposed within the member (51); said cam actuators (60) comprising an anchor element 60, release mechanism (slight movement of the cords in the backward directions) and a pin 62; and a longitudinal channel 58b disposed in the member (51) between the first and second cam actuators (60).
Regarding Claim 18, Stramare et al. disclose the anchoring apparatus of claim 17, wherein the member (51) comprises a plurality of openings (of the channels) [adapted to direct the position of the cord].
Regarding Claim 19, Stramare et al. disclose the anchoring apparatus of claim 17, further comprising a release mechanism (slight movement of the cords 26) configured to release the first and second cam actuators (60) simultaneously.
Allowable Subject Matter
Claims 5, 6, 9, 13 - 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677